Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (8,517,870) in view of Thurman (US 2014/0200103).  Regarding claim 1, Crowley discloses a basketball construction comprising a bladder (212) and a sensor module (100) attached to an inner surface.  Note Figure 2 showing the sensor module extending internally into .  
Thurman reveals that it is known in the art of electronic basketballs to provide a sensor assembly with a rechargeable battery.  Note Figure 30 and paragraph [0168] stating that the recharging of the battery may be accomplished by a charging coil (1850).  The charging coil is connected to an end of the substrate and is positioned a distance from the outer wall (314) of the bladder.  It would have been obvious to one of ordinary skill in the art to provide the electronic basketball of Crowley with the charging coil (1850) of Thurman in order to provide a means for recharging the battery.  Regarding the limitation for the wireless-resonant-charging coil, note paragraph [0169] stating that the coil (1850) is a wireless coil that provides charging by matching resonant frequencies.  Thus, the coil is seen as a wireless-resonant-charging coil as recited.  
Regarding claim 2, note Figure 30 of Thurman showing the coil as being oriented perpendicularly to the substrate (1430).  Further, the coil would be oriented perpendicularly to the substrate (112) in the combination of Crowley in view of Thurman.  
Regarding claim 3, note Figure 30 of Thurman showing the positioning of the coil.  The location of the coil in the combination of Crowley in view of Thurman would provide the coil closer to the wall of the bladder than the opposite end of the substrate (112) and the coil would 
Regarding claim 4, the boot (104) of Crowley conforms substantially to the shape of the sensor assembly.  Note Figure 1.  
Regarding claim 5, note Figure 1 showing a longitudinally extending rib (104) that extends into the pocket to secure the sensor assembly (110, 112) within the pocket.  Note also Figure 1 showing a slight amount of unoccupied space (116) within the boot.  
Regarding claim 6, note paragraph [0183] of Thurman stating that it is known in the art of electronic basketballs to provide the basketball with an antenna and transmitter (133).  Thurman states that multiple conductive lines may be provided including one for the recharging the battery and another as an antenna.  It would have been obvious to one of ordinary skill in the art to provide an antenna and transmitter for the basketball of Crowley in order to transmit the data from the sensors to a remote location.  Note paragraph [0055] of Thurman.   
Regarding claim 7, it would have been obvious to one of ordinary skill in the art to provide the antenna of Thurman on the side of the substrate (112) away from the battery (110) in the ball of Crowley in order to prevent the battery from interfering in the positioning of the antenna.  It is noted that this modification is an aesthetic design change lacking a showing of significance for the particular location of the antenna by the showing of a new and unexpected result.  Note MPEP 2144.04(I).  
Regarding claims 8 and 9, it would have been obvious to one of ordinary skill in the art to provide the antenna of Thurman on the end of the substrate (112) away from the coil in the ball of Crowley in order to prevent the coil from interfering in the positioning of the antenna.  This location would be the end of the substrate that is closest to the center of the ball.  It is noted that 
Regarding claim 12, note Figure 1 of Crowley showing a plug-shaped cap (120) disposed within an end of the pocket that is closest to the bladder.  
Regarding claim 14, note Figure 1 of Crowley showing a flange (102 for securing the boot to the wall of the bladder.  
Regarding claim 15, note column 5, lines 59-65 of Crowley defining a circuit board for the substrate (112).  It would have been obvious to one of ordinary skill in the art to use a printed circuit board in order to facilitate providing the electronic components on the substrate.  The examiner takes official notice that printed circuit boards are well-known in the art of electronic game balls and to use one for the substrate of Crowley would have been obvious to one of ordinary skill in the art.  
Regarding claim 16, note Figure 1 of Crowley showing that the boot (104) of Crowley defines a longitudinally symmetrical outer surface.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Crowley (8,517,870) in view of Thurman (US 2014/0200103) and McCreary (US 2005/0233815).  Regarding claim 10, the combination of Crowley in view of Thurman teaches the use of a transmitter connected to the substrate.  However, the combination of Crowley in view of Thurman lacks the teaching for the transmission of a unique identification code that is specific to the ball.  McCreary reveals that it is known in the art of electronic sports balls to transmit a unique identification code in order to track the characteristics of the sports balls during use.  Note paragraph [0026] of McCreary.  It would have been obvious to one of ordinary skill in the . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Crowley (8,517,870) in view of Thurman (US 2014/0200103), McCreary (US 2005/0233815) and Carew-Jones (US2020/0330830).  Regarding claim 11, note paragraph [0026] of McCreary teaching that ultra-wideband transmitters are known in the art of electronic sports balls.  It would have been obvious to one of ordinary skill in the art to use an ultra-wideband transmitter for the transmitter of the combination in order to broadcast the unique identification number or code for the sports ball.  Regarding the limitation for the transmitter to be chip-based, note paragraphs [0054] and [0066] of Carew-Jones teaching that it is known in the art of ultra-wide band transmitters to be chip based.  It would have been obvious to one of ordinary skill in the art to use a chip based ultra-wide band transmitter in order to provide fewer integrated chips for the system.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Crowley (8,517,870) in view of Thurman (US 2014/0200103) and Shishido (4,595,200).  Regarding claim 13, Crowley provides a circumferential rib for the cap (120) that is received by a circumferential groove (121) located in a wall of the pocket.  Note Figure 1.  The circumferential rib fits within the groove in order to secure the cap and therefore the sensor assembly within the boot.  Regarding the limitation for the rib and groove to be located approximately in the middle of the cap, note Figure 3 of Shishido showing that it is known in the art of electronic balls to provide the plug for the ball with a groove and rib located approximately at the middle.  It would have been obvious to one of ordinary skill in the art to position the groove and rib of Crowley at the middle of the cap in order to provide an alternative positioning of the groove and rib that would also securely mount the plug in the ball.  It is noted that Crowley attaches no criticality to the .  
Allowable Subject Matter
Claims 17-32 appear to read over the prior art of record. 
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/STEVEN B WONG/            Primary Examiner, Art Unit 3711